Citation Nr: 1142369	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLEs), also claimed as due to Agent Orange exposure, and if so, whether service connection is warranted.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (BUEs), also claimed as due to Agent Orange exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to March 1972.  The Veteran received, among other things, the Vietnam Cross of Gallantry with Palm Device for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The issue of entitlement to service connection for diabetes mellitus, type II has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for peripheral neuropathy of the BLEs and BUEs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A September 1998 rating decision, in pertinent part, denied service connection for peripheral neuropathy of the bilateral lower extremities (BLEs) finding the Veteran did not incur the condition in the military or within one year after separation from his military service; the Veteran subsequently perfected an appeal of the decision to the Board, but withdrew his appeal prior to a Board decision.

2.  Evidence received since the September 1998 decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 1998 rating decision that denied the claim for entitlement to service connection for peripheral neuropathy of the BLEs is final, but evidence received since September 1998 in relation to the claim is new and material, and, therefore the claims may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A statutory presumption also exists for veterans who served in the country of Vietnam during the Vietnam War Era (i.e., January 9, 1962 to May 7, 1975) and, thus, are presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed to be associated with such Agent Orange exposure.  Under 38 C.F.R. § 3.307(a)(6)(ii), acute or subacute peripheral neuropathy shall be presumptively service-connected if the neuropathy became manifest to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  Id.  However, for purposes of 38 C.F.R. § 3.309(e), the term acute or subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset.  

In this case, the Veteran's military records clearly confirm he served in the country of Vietnam from 1968 to 1972 and, therefore, his exposure to Agent Orange herbicides is conceded.

The Veteran first initiated his claim for service connection of peripheral neuropathy of the bilateral lower extremities (BLEs) in 1998.  In a September 1998 rating decision that denied service connection, the RO found that despite the Veteran's in-service exposure to Agent Orange, his peripheral neuropathy was not manifested until over two decades after service.  Thus, the presumption under 38 C.F.R. § 3.307(a)(6) was found inapplicable.  In the absence of the presumption, the RO also found no medical evidence directly linking the Veteran's diagnosis to any incident of his military service. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

The Veteran timely perfected an appeal of the September 1998 rating decision to the Board, but withdrew the appeal in a July 1999 statement prior to the Board issuing a decision on the claim.  No further correspondence was received from the Veteran until he sought to reopen the claim in October 2005.  Accordingly, the September 1998 rating decision is final.

At the time of the September 1998 decision, the record included service treatment records and VA and private treatment records mainly related to unrelated medical conditions.  

Potentially relevant evidence received since the September 1998 decision includes: (1) VA outpatient treatment records from 1998 to 2007; and (2) the Veteran's additional contentions.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran believes his development of peripheral neuropathy is related to his in-service exposure to Agent Orange herbicides.  The Veteran further testified at a DRO hearing in June 1999 that he suffered with warts, numbness, burning and aching in his legs while in Vietnam. 

The evidence of record at the time of the prior denial included diagnoses of peripheral neuropathy, but no evidence linking that to service. 

Evidence associated with the record since that decision includes VA outpatient treatment records dated in 2006 and 2007 that document complaints of tingling in the bilateral lower and upper extremities that doctors associate with inconsistent reasons.  Some treatment records characterize the Veteran's complaints as cervical and lumbar radiculopathy, related to the Veteran's cervical and lumbar spine degenerative disc disease.  A July 2006 VA outpatient treatment record, in contrast, indicates the Veteran has had symptoms of peripheral neuropathy of the fingertips for one year and the lower extremities for seven years.  

The July 2006 VA physician diagnosed the Veteran with peripheral vascular disease and peripheral neuropathy, secondary to diabetes mellitus, type II.  

The Board notes that unlike peripheral neuropathy, diabetes mellitus, type II is presumptively linked to Agent Orange herbicide exposure if manifested to a compensable degree at any time after separation from the military.  

The issue of entitlement to service connection for diabetes mellitus, type II, has not been addressed by the RO nor is it properly before the Board here.  The July 2006 VA outpatient treatment record, however, raises a reasonable possibility of substantiating the Veteran's claim because it relates the peripheral neuropathy to diabetes mellitus-a condition for which service connection may be warranted.  That evidence could reasonably substantiate a claim based on consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.  While the medical evidence includes inconsistent findings regarding the cause of the neuropathy, the July 2006 record, in light of the entire record, triggers VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the claim seeking entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLEs) is reopened.

In light of the favorable opinion here, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for peripheral neuropathy of the BLEs is reopened and to that extent the claim is granted.


REMAND

Again, the Veteran believes he developed peripheral neuropathy in his BUEs and BLEs due to in-service Agent Orange exposure.  As explained in the decision above, in light of the circumstances of the Veteran's service, which included service in the country of Vietnam during the Vietnam War Era, exposure to Agent Orange herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).

The Veteran's claims were denied at the RO because the medical evidence shows the Veteran was first diagnosed with peripheral neuropathy in 1998, over two decades after service.  In contrast, the statutory presumptions under 38 C.F.R. §§ 3.307 and 3.309 related to acute or subacute peripheral neuropathy are only applicable when peripheral neuropathy is manifested to a compensable degree within one year after exposure to Agent Orange or within one year after separation from service and resolves within two years of date of onset.  See 38 C.F.R. §§ 3.307(a)(6), 3.309.  The RO also found no medical evidence directly linking the Veteran's peripheral neuropathy to any incident of his military service.

The Veteran testified at a DRO hearing in June 1999 that he constantly had leg problems in Vietnam due to standing all day, to include warts, numbness, burning and aching of the legs.  His service treatment records indicate the Veteran was treated for torn skin on the ball of his right foot in June 1970 and plantar warts on both his feet in February 1973, but are silent as to any complaints, treatments or diagnoses related specifically to neurological abnormality.  

Indeed, medical records do not indicate complaints, treatment or diagnoses of neurological symptoms until two decades after service.  The Veteran was in a motor vehicle accident (MVA) after service in January 1989.  Thereafter, the Veteran complained of low back pain, chronic neck and shoulder pain, and eventually (in 1992) extremity paresthesis.  

Medical evidence from 1992 to 2007 indicate complaints and treatment for numbness, tingling and burning pain of the BUEs and BLEs, but medical professionals differ with regard to diagnoses and etiology.  At times, the complaints are attributed to radiculopathy stemming from the Veteran's lumbar spine and cervical spine disorders.  At other times, the Veteran is diagnosed with sensory peripheral polyneuropathy of "unknown etiology."  

In July 2006, a VA physician attributed the Veteran's symptoms of the BUEs and BLEs to peripheral vascular disease and diabetes mellitus, type II.  The Board finds this VA outpatient treatment record of particular significance because unlike peripheral neuropathy, other diseases, such as diabetes mellitus, type II, are presumptively associated to Agent Orange exposure regardless of when the disease is first manifested to a compensable degree.  See 38 C.F.R. § 3.309(e).

The medical evidence is ambiguous to the Veteran's current neurological diagnoses, when these diagnoses first became manifest and the likely etiology of these diagnoses.  Accordingly, the Board concludes a VA examination is necessary to fairly adjudicate these claims.  McLendon, 20 Vet. App. at 79.

As noted in the introduction, the issue of entitlement to service connection for diabetes mellitus, type II, has reasonably been raised by the record but is not properly before the Board here.  In light of the medical evidence, however, the diabetes claim is "inextricably intertwined" with the neurological claims on appeal here and, therefore, the diabetes claim must be fully decided prior to adjudication of the Veteran's peripheral neuropathy claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The RO should also take this opportunity to obtain VA outpatient treatment records from 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names and addresses of all medical care providers who treated him for peripheral neuropathy since service.  The RO should also obtain VA outpatient treatment records from June 2007 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  After the above records are obtained, to the extent available, the Veteran should be scheduled for a VA neurological examination for an opinion to clarify the Veteran's current neurological diagnosis or diagnoses of the BUEs and BLEs and opine as to the likely etiology of each and any neurological disorder found.  The claims folder must be provided to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should address the following:

* Whether it is at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the BUEs and BLEs found is directly related to the Veteran's complaints of in-service leg problems, to include warts (confirmed in the service treatment records), torn skin on the feet (confirmed in the service treatment records), aching, burning and numbness.

* Whether it is at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the BUEs and BLEs is caused or aggravated by diabetes mellitus.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the above and any additional development deemed necessary (to include adjudication of the issue of service connection for diabetes mellitus), the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


